Citation Nr: 1224027	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to service connected disabilities. 

2.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to service connected disabilities. 

3.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed as secondary to service connected disabilities. 

4.  Entitlement to service connection for right shoulder degenerative joint disease (DJD), claimed as secondary to service connected disabilities 

5.  Entitlement to increases in the ratings assigned for right upper extremity radiculopathy (currently "staged" ratings of 10 percent prior to December 15, 2011, and 30 percent from that date). 

6.  Entitlement to increases in the ratings assigned for left upper extremity radiculopathy (currently "staged" ratings of 10 percent prior to December 15, 2011, and 20 percent from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1972 to May 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in August 2010 when it was remanded for additional development.  An interim (January 2012) rating decision increased the ratings for upper extremity radiculopathy to 30 percent for the right extremity and 20 percent for the left, each effective December 15, 2011 (the date of a VA examination).  The issues are characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action on his part is required.



REMAND

In the August 2010 Remand the Board observed:

The Veteran claims that he has bilataral hip and knee disabilities, peripheral neuropathy of both lower extremities, and a right shoulder disorder that are secondary to his service connected lumbar and cervical spine disabilities.  [Service connection has been established for radiculopathy of both upper extremities as secondary to cervical disc disease.] 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established when an otherwise non-service-connected disability is aggravated (rather than caused) by a service-connected disability.  See Allen v. Brown, 7 Vet. App. at 445, 448-449 (1995)(en banc). 

Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen, 7 Vet. App. at 439  . 

VA and private treatment records show that the Veteran has been treated for complaints of hip pain; right knee chondromalacia patella, left knee swelling, tenderness and effusion, and bilateral DJD of the knees; decreased light touch of the left leg, peripheral neuropathy, and mild edema of both legs; and decreased range of motion as well as neuropathic pain of the right shoulder.  The evidence of record does not include a VA examination that was based on a through review of the record and addresses whether or not the Veteran has a disorder of the hips, knees, lower extremities, or right shoulder that was caused or aggravated by his service connected lumbar and cervical spine disabilities.

The Board's remand ordered an orthopedic examination to determine whether the Veteran has chronic disabilities of the hips, knees, lower extremities, or right shoulder and, if so, whether any such disabilities are caused or aggravated by his service connected lumbar and/or cervical spine disabilities.

On December 2011 VA examination, the examiner repeated the question posed by the Board, but did not provide opinions responding to whether the Veteran has chronic disabilities of the hips, knees, lower extremities, or right shoulder and, to whether any such disabilities have been caused or aggravated by his service connected lumbar and/or cervical spine disabilities.  The examiner merely stated that, based on review of the "credible orthopedic literature" the Veteran's "cervical spine condition would not cause any intrinisic pathology in his shoulders, arms, elbows, wrists, hands, hips, knees, ankles or feet."  The examiner further stated that "[t]here can be a radiation of neurogenic pain/paresthesias into the extremities from his cervical spine condition but it would not cause or aggravate any existing pathology in the extremities."  The examiner did not specifically opine whether or the Veteran has chronic disabilities based on "radiation of neurogenic pain/paresthesias into the extremities from his cervical spine condition" and/or whether or not any such disabilities were caused or aggravated by his service-connected lumbar spine disability.  [Notably, private treatment records received pursuant to the August 2010 Board remand include an October 2010 orthopedic surgeon's assessment of left knee effusion, right knee osteoarthritis, lumbar radiculopathy right lower extremity, arthralgia bilateral hips, arthralgia bilateral shoulders and loss of range of motion, bilateral hips; the private provider opined that the Veteran's "bilateral hip pain is directly causally related to his lumbar spine condition and injury on active duty."]

Action ordered in the Board's prior Remand has not been completed, the evidence remains inadequate to properly address the matters on appeal, and these matters must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

As was noted above, a January 2012 rating decision increased the ratings for the Veteran's right upper extremity radiculopathy to 30 percent and for left upper extremity radiculopathy to 20 percent each effective from December 15, 2011 (the date of a VA examination).  He disagrees with the percentages assigned and the effective date.  (See February 2012 VA Form 21-4138, Statement in Support of Claim).  Significantly, the record does not include a medical opinion regarding the level of disability associated with the Veteran's bilateral upper extremity radiculopathy prior to December 15, 2011.  [Notably, private treatment records show he experienced increased neck and back muscle tension and a left knee contusion in a September 2008 motor vehicle accident.]  The rate of progression of an increase in orthopedic/neurological impairment presents questions that may be appropriate for a retrospective medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

The record also shows that the Veteran may have applied for Social Security Administration (SSA) disability benefits (See October 2008 VA primary care note).  SSA records are not associated with the claims file, and do not appear to have been sought.  Inasmuch as the SSA records are constructively of record, and may contain information pertinent to the matters on appeal, they must be secured.  

The October 2008 VA primary care note also indicates that the Veteran "is being treated in a Worker's Comp. private clinic and a chiropractor."  Although private records, including of chiropractic treatment, are associated with the claims file, complete records pertaining to any Worker's Compensation claim do not appear to be associated with the claims file, are likely to include pertinent evidence and/or information, and must be secured.

In an August 2010 statement, the Veteran reported that he receives VA treatment "every three months"; his claims file and his records in "Virtual VA" do not include his up-to-date VA treatment records.  Notably, any VA treatment records are constructively of record.  Furthermore, the record suggests that the Veteran may be receiving private treatment.  His most recent private treatment reports associated with the record are dated in October 2010.  Updated treatment records for the disabilities are pertinent evidence, and must be secured.  

The Veteran is advised that when evidence (to include identifying information and releases for VA to secure private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for the disabilities at issue, and to provide the releases needed for VA to secure any private records of such evaluation/treatment.  He must specifically provide releases for complete records pertaining to any work-related injuries (and related to any Workmans Compensation claims, to include reports of all treatment received for work injuries, any work records pertaining to the injuries, and the determinations made on such claims).  The RO should obtain for the record complete clinical records (those not yet secured) from all sources identified (to specifically include updated VA treatment records).  If any private provider does not respond to an RO request for records, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.  If he does not provide the information and releases sought within the one year period afforded by law, the claims must be further processed under 38 C.F.R. § 3.158(a).

2.  The RO should obtain from the SSA a copy of any decision on the Veteran's claim for SSA disability benefits, as well as copies of all medical records considered in connection with a determination on such claim.  If any such records are unavailable, it should be so certified for the record (with explanation of the reason for their unavailability).  

3.  After the development requested above is completed, the RO should also arrange for the Veteran to be examined by an orthopedic spine surgeon to assess the severity of his bilateral upper extremity radiculopathy (including prior to December 15, 2011), and to ascertain the nature and likely etiology of any disability(ies) of his hips, knees, bilateral lower extremities, and right shoulder.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should also have available for review the provisions of 38 C.F.R. §§ 120-124a (criteria for rating neurological disabilities).  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following: 

(a) When was the level of impairment associated with the Veteran's bilateral upper extremity radiculopathy found on December 15, 2011 VA examination first manifested (based on factual data in the record and medical knowledge regarding the progression of such disability)?  Specifically, was it manifested at any time since February 2007 and prior to December 15, 2011?  The explanation of rationale for the opinion should include comment regarding the impact, if any, of the September 2008 motor vehicle accident on the severity of the Veteran's bilateral upper extremity radiculopathy.  

(b) The examiner should also describe all current symptoms and impairment associated with the Veteran's peripheral neuropathy of each upper extremity.  The examiner should offer opinions (citing to supporting clinical findings) as to whether the level of impairment shown is consistent with mild, moderate or severe incomplete paralysis, or complete paralysis of the nerve(s) involved.

(c) The examiner should also opine whether the Veteran has diagnoses of chronic orthopedic disabilities of (i) either or both hips, (ii) either or both knees, (iii) either or both lower extremities, (iv) the right shoulder?  If so, please identify (by diagnosis) each such chronic disability.

As to each chronic hip, knee, lower extremity or right shoulder disability diagnosed, please indicate whether such was either (i) caused or (ii) aggravated by the Veteran's service connected lumbar and/or cervical spine disabilities?  If as to any hip, knee, lower extremity and/or right shoulder disability entity diagnosed the opinion is that such was not caused, but was aggravated, by either the lumbar or cervical spine disability, the examiner should also indicate, to the extent possible, the degree of disability (i.e., additional pathology or degree of impairment) that is due to such aggravation.
 
The examiner must explain the rationale for all opinions.

4.  The RO should then readjudicate the claims (under 38 C.F.R. § 3.158(a), if applicable).  If any remains denied (or is dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

